DETAILED ACTION
Response to Arguments
1.	Applicant’s arguments with respect to claims 24-43 have been considered but are moot in ivew of new grounds of rejection.
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 24-27, 33-38, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Hsieh (US Patent Application Publication No. 2007/0177879 A1) in view of Hopewell et al. (US Patent Application Publication No. 2014/0341584 A1) and Markhovsky et al. (US Patent Application Publication No. 2005/0020279 A1).
Regarding claim 24, Hsieh teaches in FIG. 1 and FIG. 5 a system to manage an optical link to communicate data, comprising: a first link manager agent of a device (Hsieh teaches in FIG. 1, FIG. 5 and paragraph [0073] transceiver 101); and a second device to determine based on receipt by the underwater vehicle of one or more optical transmissions from the seismic data acquisition unit a t predetermined time interval that the first link manager agent of the device failed to receive a first data packet via a first optical 
The difference between Hsieh and the claimed invention is that Hsieh does not teach that the optical communication is in free space aqueous environment; that the first link manager agent is of an underwater vehicle, that the second device is a seismic data acquisition unit positioned on a seabed in the aqueous medium, the seismic data acquisition unit comprising: one or more sensors to detect acoustic waves; a seismic data recorder
Hopewell et al. teaches in the Abstract that the method can include an optical transmitter of the OBS unit transmitting the optical signal in the first format through the aqueous medium.  The method can include an optical receiver of at least one of a remotely operated vehicle (ROV) and an autonomous underwater vehicle (AUV) receiving the optical signal transmitted through the aqueous medium.
Furthermore, Hopewell et al. teaches in FIG. 1, FIG. 2 and paragraphs [0007], [0077] and [0092]-[0093] two optical transceivers where at least one of the transceiver is used as an ocean bottom seismic node and a plurality of sensor device racks 90 where seismic sensor devices are stored. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method of link validation and self-adjusting between optical transceivers with closed loop diagnostics, as taught by Hsieh, in the seismic data acquisition free space aqueous system of Hopewell et al. because the method of link validation and self-adjusting between 
Hsieh in view of Hopewell et al. still does not teach determining a distance between the device and the seismic data acquisition device based on a phase error in one or more optical signals encoded in a repetitive signal.
Markhovsky et al. teaches in paragraphs [0161]-[0165] using phase error signal is used to determine distance measurement between two communication units.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use phase error to determine distance because it merely amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 36 is interpreted and rejected as claim 24.
Regarding claim 25, Hsieh in view of Hopewell et al. and Markhovsky et al. teaches the system of claim 24, comprising the first link manager agent of the seismic data acquisition unit to identify that the second optical transmission was successfully received by the second link manager agent; and establish, responsive to the identification that the second optical transmission was successfully received, the second output level as a transmission output level for the device (Hsieh teaches in FIG. 1, FIG. 5 and paragraphs [0073]-[0074] that the TOSA adjust the power until the ROSA determines the power is adequate and thus maintain transmission at adequate power level).
Claim 37 is interpreted and rejected as claim 25.
Regarding claim 26, Hsieh in view of Hopewell et al. and Markhovsky et al. teaches the system of claim 24, comprising: the first link manager agent of the seismic data acquisition unit configured to: identify that a second data packet from the second optical transmission was successfully received by the first link manager agent (Hsieh teaches in FIG. 1, FIG. 5 and paragraphs [0073]-[0074] that the TOSA adjust the power until the ROSA determines the power is adequate and thus maintain transmission at adequate power level).

Regarding claim 27, Hsieh in view of Hopewell et al. and Markhovsky et al.teaches the system of claim 24, comprising: the first link manager agent of the seismic data acquisition unit configured to: transmit to the first link manager agent of the device, a third optical transmission at a third output level, the third optical transmission comprising a third packet corresponding to the network protocol; determine that the first link manager agent failed to receive the third packet via the third optical transmission; transmit, responsive to failure of the third optical transmission, a fourth optical signal at a fourth output level different than the third output level, the fourth optical transmission comprising a fourth packet corresponding to the network protocol; identify that the fourth packet was successfully received by the first link manager agent; and establish responsive to a determination of successful receipt of the second packet and the fourth packet, an optical link between the device and the seismic data acquisition device (Hsieh teaches in FIG. 1 and paragraphs [0034]-[0035] that the transceiver 108 transmits payload data 115, transceiver 101 determines the inadequacy of the received data signal due to low power and transmits diagnostic signal 117 to transceiver 108 indicating that the transmission power need to be increased).
Regarding claim 28, Hsieh in view of Hopewell et al. and Markhovsky et al. teaches the system of claim 24, comprising: the first link manager agent of the seismic data acquisition unit configured to receive, from the first link manager agent of the device, a default optical transmission; transmit, responsive to receipt of the default optical transmission, to the first link manager agent of the device, the first optical transmission at the first output level (Hsieh teaches in FIG. 5 diagnostic data that does not indicate inadequate transmission characteristic (i.e., default optical transmission) and in response the transmission continues without adjustment).
Claim 42 is interpreted and rejected as claim 28.
Regarding claim 33, Hopewell et al. in view of Hsieh and Markhovsky et al. teaches the system of claim 24, comprising: the first link manager agent of the seismic data acquisition unit configured to: determine that the first link manager agent of the device failed to receive the first data packet via the first 
Regarding claim 34, Hopewell et al. in view of Hsieh and Markhovsky et al. teaches the system of claim 24, comprising: he first link manager agent of the seismic data acquisition unit configured to determine that the first link manager agent of the device failed to receive the first data packet via the first optical transmission based on receipt by the device of one or more optical transmissions from the seismic data acquisition unit at a predetermined time interval, wherein the first link manager  agent of the seismic data acquisition unit fails to receive one or more data packets of the one or more optical transmissions (Hopewell et al. teaches in FIG. 2 and paragraph [0095] separating the upstream and downstream signals time-division multiplexing. Furthermore, Hsieh teaches in FIG. 1, FIG. 5 and paragraphs [0073]-[0074] that the TOSA adjust the power until the ROSA sends a diagnostic signal indicating that the power is adequate and thus maintain transmission at adequate power level).
Regarding claim 35, Hopewell et al. in view of Hsieh and Markhovsky et al. teaches the system of claim 24, comprising:
the first link manager agent of the seismic data acquisition unit configured to use a halfduplex communication technique to identify that a second data packet was successfully received by the first link manager agent of the device (Hopewell et al. teaches in FIG. 2 and paragraph [0095] separating the upstream and downstream signals time-division multiplexing).
Claim 40 is interpreted and rejected as claim 35.
s 24-26, 30, 32 and 36-39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Movassaghi et al. (US Patent Application Publication No. 2012/0263460 A1) in view of Hopewell et al. and Markhovsky et al.
Regarding claim 24, Movassaghi et al. teaches in FIG. 1, FIG. 2 and FIG. 4 a system to manage an optical link to communicate data, comprising:
a first link manager agent of a device  and a second device (Movassaghi et al. teaches in FIG. 1, FIG. 4 and paragraph [0026] at operation 202 a second optical transceiver transmitting optical signal to a first optical transceiver); configured to determine that the first link manager agent of the device failed to receive a first data packet via a first optical transmission based on receipt by the device of one or more optical transmissions from the seismic data acquisition unit at a predetermined time interval, wherein the first link manager agent of the seismic data acquisition unit fails to receive one or more data packets of the one or more optical transmissions (Movassaghi et al. teaches in FIG. 1, FIG. 4 and paragraph [0026] at operation 204 the receive power level of the optical signal is determined to be below a power target level); and transmit a second optical transmission at a second output level different than a first output level between the seismic data acquisition unit and the device (Movassaghi et al. teaches in FIG. 1, FIG. 4 and paragraph [0026] at operation 206 modulating the optical signal transmitted to the second transceiver to indicate that the power level of the received signal was below the target receive power level and accordingly the second transceiver adjust the power setting to a different power level than the first round a retransmits the optical signal).
The difference between Movassaghi et al and the claimed invention is that Movassaghi et al does not teach that the optical communication is in free space aqueous environment; that the second device is a seismic data acquisition unit positioned on a seabed in the aqueous medium, the seismic data acquisition unit comprising: one or more sensors to detect acoustic waves; a seismic data recorder
Hopewell et al. teaches in FIG. 1, FIG. 2 and paragraphs [0007], [0077] and [0092]-[0093] two optical transceivers where at least one of the transceiver is used as an ocean bottom seismic node and a plurality of sensor device racks 90 where seismic sensor devices are stored. 

Movassaghi et al. in view of Hopewell et al. still does not teach determining a distance between the device and the seismic data acquisition device based on a phase error in one or more optical signals encoded in a repetitive signal.
Markhovsky et al. teaches in paragraphs [0161]-[0165] using phase error signal is used to determine distance measurement between two communication units.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use phase error to determine distance because it merely amounts to applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
Claim 36 is interpreted and rejected as claim 24.
Regarding claim 25, Movassaghi et al in view of Hopewell et al. and Markhovsky et al. teaches the system of claim 24, comprising the first link manager agent of the seismic data acquisition unit to identify that the second optical transmission was successfully received by the second link manager agent; and establish, responsive to the identification that the second optical transmission was successfully received, the second output level as a transmission output level for the device (Movassaghi et al. teaches in FIG. 1, FIG. 4 and paragraph [0026] repeating the power level adjustment steps until the receive power at the first transceiver is within a predetermined range of a target receive power level).
Claim 37 is interpreted and rejected as claim 25.
Regarding claim 26, Movassaghi et al in view of Hopewell et al.and Markhovsky et al. teaches the system of claim 24, comprising: the first link manager agent of the seismic data acquisition unit to: identify that a second data packet from the second optical transmission was successfully received by the first link manager agent (Movassaghi et al. teaches in FIG. 1, FIG. 4 and paragraph [0026] repeating the power level adjustment steps until the receive power at the first transceiver is within a predetermined range of a target receive power level).
Claim 38 is interpreted and rejected as claim 26.
Regarding claim 30, Movassaghi et al in view of Hopewell et al. and Markhovsky et al. teaches the system of claim 24, comprising: the first link manager agent of the seismic data acquisition unit and the first link manager agent of the device configured to establish an optical link between the seismic data acquisition unit and the device; and the first link manager agent of the seismic data acquisition unit configured to provide, for inclusion in a third optical transmission, status data used to maintain a level of quality of the optical link (Movassaghi et al. teaches in paragraph [0022] imposing characteristics on the transmitted signal. The characteristic imposed on the transmitted optical signals serves as a code that is interpreted at the partner optical transceiver module.  The characteristic imposed on the transmitted optical signals may take on one of several values).  
Claim 39 is interpreted and rejected as claim 30.
Regarding claim 32, Movassaghi et al in view of Hopewell et al. and Markhovsky et al. teaches the system of claim 24, comprising: he first link manager agent of the seismic data acquisition unit and the first link manager agent of the device configured to establish an optical link between the seismic data acquisition unit and the device; the first link manager agent of the seismic data acquisition unit configured to provide, for inclusion in a third optical transmission, status data used to maintain a level of quality of the optical link; and the first link manager agent of the device configured to adjust an output level of an optical transmitter of the seismic data acquisition unit based on the level of quality of the optical link (Movassaghi et al. teaches in paragraph [0022] imposing characteristics on the transmitted signal. The characteristic imposed on the transmitted optical signals serves as a code that is interpreted at the partner 
Regarding claim 41, Movassaghi et al in view of Hopewell et al. and Markhovsky et al. teaches the system of claim 24,, comprising: providing, by the first link manager agent, for inclusion in a third optical transmission to the second link manager agent, status data used to maintain a level of quality of the optical link, the status data comprising at least one of an automatic gain control value, receiver control setting, transmitter control setting, receiver clock lock, framing error, bit error, bit error rate, network packet errors received, distance measurement, or packet retries; and adjusting, by the second link manager agent, output level of an optical transmitter of the seismic data acquisition device based on the level of quality of the optical link (Movassaghi et al. teaches in paragraph [0022] imposing characteristics on the transmitted signal. The characteristic imposed on the transmitted optical signals serves as a code that is interpreted at the partner optical transceiver module.  The characteristic imposed on the transmitted optical signals may take on one of several values).  
5.	Claims 29 and 43 rejected under 35 U.S.C. 103 as being unpatentable over Hsieh, Hopewell et al. and Markhovsky et al. as applied to claim 24 above, and further in view of Creaney et al. (US Patent No. 7,113,708 B1).
Regarding claim 29, Hsieh, Hopewell et al. and Markhovsky et al. teach the system of claim 24, comprising: he first link manager agent of the device configured to: transmit to the first link manager agent of the device, the first optical transmission at the first output level, the first optical transmission comprising the first data packet receive one or more additional default transmissions from the device having a same parameter as a default optical transmission previously received from the device (Hsieh teaches in FIG. 5 diagnostic data that does not indicate inadequate transmission characteristic (i.e., default optical transmission) and in response the transmission continues without adjustment).
Hsieh in view of Hopewell et al. and Markhovsky et al. does not teach to disable an optical transmitter of the seismic data acquisition unit responsive to a determination that the first link manager agent of the device successfully received a second data packet. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to disable the feedback optical source, as taught by Creaney et al., in the modified system of Hsieh to save energy.
Claim 43 is interpreted and rejected as claim 29.
6.	Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Hsieh and Hopewell et al. and Markhovsky et al. as applied to claim 24 above, and further in view of Ryu et al. and Griffioen (US Patent Application Publication No. 2005/0205760 A1).
Regarding claim 31, Hsieh in view of Hopewell et al. and Markhovsky et al. does not expressly teach the system of claim 24, comprising: an automatic gain control unit of the seismic data acquisition unit to increase a gain level based on a measurement of at least one of an alternating current component or direct current component of one or more optical transmissions received by the seismic data acquisition unit; and an overdrive protection system of the seismic data acquisition unit to detect a signal level greater than or equal to a threshold and, responsive to detection of the signal level greater than or equal to the threshold, turn off a receiver of the seismic data acquisition unit.
Ryu et al. teaches in FIG. 4 gain controller to adjust the gain level based on the measurement of the monitor photodiode 125.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the gain level, as taught by Ryu et al., in the modified system of Hsieh to improve the quality of the output signal of the transceiver and thus reduce the chances of signal loss.
Hsieh in view of Hopewell et al. and Ryu still does not teach an overdrive protection system of the device to detect a signal level greater than or equal to a threshold and, responsive to detection of the signal level greater than or equal to the threshold, turn off a receiver of the device.
Griffioen teaches in paragraphs [0016] and [0019] deactivating the optical receiver if the optical power exceeds the overload threshold.

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINA M SHALABY whose telephone number is (571)272-5386.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/MINA M SHALABY/             Examiner, Art Unit 2636